COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Rescue Concepts, Inc. v. HouReal Corporation

Appellate case number:    01-20-00553-CV

Trial court case number: 2014-71749

Trial court:              270th District Court of Harris County

Date motion filed:        September 12, 2022

Party filing motion:      Appellee/Cross-Appellant

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ April L. Farris
                       Acting Individually     Acting for the Court

The En Banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: November 22, 2022